19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 1 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 2 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 3 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 4 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 5 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 6 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 7 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 8 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 9 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 10 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 11 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 12 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 13 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 14 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 15 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 16 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 17 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 18 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 19 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 20 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 21 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 22 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 23 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 24 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 25 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 26 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 27 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 28 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 29 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 30 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 31 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 32 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 33 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 34 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 35 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 36 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 37 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 38 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 39 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 40 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 41 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 42 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 43 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 44 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 45 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 46 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 47 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 48 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 49 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 50 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 51 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 52 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 53 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 54 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 55 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 56 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 57 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 58 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 59 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 60 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 61 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 62 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 63 of 64
19-10412-jlg   Doc 1684   Filed 11/21/19 Entered 12/12/19 12:11:20   Main Document
                                      Pg 64 of 64
